DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8 June 2021 have been fully considered but they are not persuasive.
First, the terminal disclaimer overcomes the double patenting rejection, which is accordingly withdrawn.
Second, applicant’s claim amendments render moot (through limitation deletion) the objections to claims 8 and 15, which are accordingly withdrawn.
Third, applicant’s claim amendments, while overcoming certain ones of the issues raised by the examiner under 35 U.S.C. 112(b), do not fully cure other issues raised by the examiner under 35 U.S.C. 112(b), as detailed herein below.
Fourth, upon reconsideration, the examiner sets forth a new rejection under 35 U.S.C. 112(b) of claims 3, 10, and 17, respectively.  The examiner apologizes for the delay in this respect.  Accordingly, this action is being made non-final to afford applicant opportunity to respond.
Fifth, in view of apparent indefiniteness now introduced vis-à-vis the “execut[ion]” of the “ride request” that (now) not need not include
Lastly, in view of the (e.g., broadening) claim amendments, the examiner applies Kamata et al. (JP, ‘563), cited (and machine translation provided) with the previous Office action, in new rejections under 35 U.S.C. 103.
Accordingly, applicant’s arguments as to patentability of the claims are not persuasive.
Foreign Priority – Interim Copy Received
The interim copy of the foreign priority document, labeled as such and provided with the separate cover sheet of 37 CFR 1.55(j)(1) and (2), was received on 26 November 2019. To rely on the interim copy to satisfy the requirement of 37 CFR 1.55(f), a certified copy of the foreign application must still be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g) as appropriate. See e.g., MPEP 215.02(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20
In the second to last line of claim 1, in the second to last line of claim 8, and in the second to last line of claim 15, “execut[ing] the ride request [singular] in sequence” is indefinite and unclear, in that the description does not refer to or describe a single ride request as being executed “in sequence”.  Applicant may overcome this portion of the rejection by changing “execut[ing] the ride request in sequence” to “execut[ing] the ride requests in sequence”, if such be applicant’s intent.  (In this respect, see e.g., published paragraph [0079] for how this aspect was described in the specification, “Execute ride requests in sequence according to execution orders of the ride requests in the driving task list.”)
In the last two lines of claim 1, in the last two lines of claim 8, and in the last two lines of claim 15, “execut[ing] the ride request . . .” is now indefinite in the claim context, because the ride request as now claimed need not even have a ride starting location or a ride destination by the words of the (amended) claim, i.e., the ride request may comprise only “an expected destination arrival time”, and the examiner cannot read limitations e.g., from the specification (e.g., a ride starting location and a ride destination) into the claim.  For example, when the ride request comprises an expected destination arrival time but does not include a ride starting location or a ride destination as the claim now allows, what does “executing the ride request” signify?  If the ride request is sorted in a list of driving tasks by destination arrival time, then is the ride request now “executed” by the self-driving car, if program code was executed in the self-driving car to sort the list having ride requests?  This rejection could apparently be overcome, for example in claim 1, by changing “or” in line 5 of claim 1 to, “and”, and by changing the last two lines of claim 1 to read, “executing the ride requests in sequence according to the execution order of the ride requests in the driving task list, such that the self-driving car at least drives away from the ride starting location”, if such be applicant’s intent.
In claim 3, lines 2ff, in claim 10, lines 3ff, and in claim 17, lines 3ff, “precise matching and positioning on a current location of a sender of the ride request upon arrival at a ride starting location according to a passenger nearby typical road identifier” is apparently (to the examiner) indefinite from the teachings of the specification (e.g., what is being “match[ed]” with what and how is that matching considered to be “precise” from the teachings of the specification, what is being “position[ed]” from the teachings of the specification, what does matching and positioning “on a current location of a sender” mean from the teachings of the specification, and how is whatever is occurring being accomplished “according to a passenger nearby typical road identifier” from the teachings of the specification?)
In claim 10, line 5 and in claim 11, line 5, “wherein” as amended is apparently incorrect and indefinite, since the claim is to the self-driving car and the new “wherein” clause apparently describes the action of the car, rather than what function the instructions cause the hardware processor to perform.  Here, the examiner notes that claiming an apparatus with its method of use is indefinite under 35 U.S.C. 112(b) because it would not be clear when infringement would occur, initially when the self-driving car was made or sold, or subsequently, when the self-driving car actually drove away from a ride starting location.  See MPEP 2173.05(p), II.  This portion of the rejection may be overcome simply by reverting the claims to their previous (“such that”) language.
In claim 17, line 5 and in claim 18, line 5, “wherein” as amended is apparently incorrect and indefinite, since the claim is to the medium and the new “wherein” clause apparently describes the action of the car, rather than what function the instructions cause the hardware processor to perform.  This portion of the rejection may be overcome simply by reverting the claims to their previous (“such that”) language.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


[The rejection under 35 U.S.C. 101 is premised on the examiner’s position that “executing the ride request” at the end of the independent claims is now indefinite and now does not (now) require a transformation of a particular article to a different state or thing, but may just including processing of a ride request, because the claims now allow a ride request to be defined by only “an expected destination arrival time” without either a “ride starting location” or a “ride destination”, and the examiner cannot read the starting location and the destination from the specification into the claim in order to construe “executing the ride request” in the manner of the transformation set forth in the non-final Office action of 11 March 2021.  This rejection could apparently be overcome by amending the independent claims in the manner suggested by the examiner at paragraph 13 above, if such be applicant’s intent.]
Claims 1, 2, 5 to 9, 12 to 16, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 2, 5 to 9, 12 to 16, 19, and 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of determining an execution order of ride requests according to the expected destination arrival time of the ride request when the another ride request that conflicts with the ride request does not exist in the driving task list; and adding the ride request to the driving task list according to the execution order of the ride requests; e.g., by receiving a ride request that determines the self-driving car to receive the ride request, wherein the ride request comprises at least a ride starting location, a ride destination, or an expected destination arrival time; determining whether another ride request that conflicts with the ride request exists in a driving task list that includes a plurality of ride requests; executing (e.g., processing) the ride request in sequence according to the execution order of the ride requests in the driving task list; wherein after adding the ride request to the driving task list according to the execution order of the ride request, the method further comprises setting an execution status for the ride request, and wherein the driving task list comprises an execution status that corresponds to the at least one ride request in the driving task list; detecting that a passenger performs a destination change operation on a user interface; and updating the driving task list according to a changed destination after detecting that the passenger performs the destination change operation on the user interface; detecting occurrence of a traffic jam or a traffic accident on a current driving route of the self-driving car; performing a ride request scheduling negotiation with the car scheduling server to obtain a scheduling negotiation result when detecting the occurrence of the traffic jam or the traffic accident on the current driving route of the self-driving car; updating the driving task list according to the scheduling negotiation result; and transferring at least one subsequent ride request to another self-driving car after updating the driving task list; detecting whether a traffic jam or a traffic accident occurs on a current driving route of the self-driving car; performing a ride request scheduling negotiation with another self-driving car with which communication is established to obtain a scheduling negotiation result when the traffic jam or the traffic accident occurs on the current driving route of the self-driving car; updating the driving task list according to the scheduling negotiation result; and transferring at least one subsequent ride request to the another self-driving car after updating the driving task list.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the determining of the execution order and the adding of the ride request to the driving task list could be performed as a mental process by a fleet manager of autonomous vehicles who was tasked with allocating (and/or negotiating) ride requests to (and/or with) his autonomous fleet.
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a self-driving car having only generic computing components, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a memory, a hardware processor, a car scheduling server; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a self-driving car) is not enough to transform the abstract idea into a patent-eligible invention (Flook[1]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (Japan, 2012-48563; copy provided together with machine translation with the Office action of 11 March 2021) in view of Klein (European, 1106968; copy provided herewith).
Kamata et al. (JP, ‘563) reveals:
per claims 1, 8, and 15, a method [e.g., FIGS. 3 and 4] for scheduling [e.g., using the schedule information e.g., as shown in FIG. 2 including time, location, destination, etc.2] a self-driving car implemented by a hardware processor of the self-driving car to [e.g., the CPU of the ECU 2], or, a self-driving car [e.g., the automatic driving vehicle including the automatic driving control device 1 having the ECU 2] comprising a memory comprising instructions [e.g., the ROM of the ECU 2] and a hardware processor [e.g., the CPU of the ECU 2] coupled to the memory and configured to execute instructions to cause the processor to, or, a non-transitory computer readable storage medium [e.g., the ROM of the ECU 2] comprising instructions that when executed by a processor on a self-driving car [e.g., the CPU of the ECU 2] cause the processor to: 
receive a ride request [e.g., a request in the schedule information registered by a user, in advance, in the schedule management server (paragraph [0028]) that is provided to the schedule storage unit 7 of the automatic driving vehicle; e.g., wherein the schedule information includes time, location, destination, etc. (FIG. 2) of requests] from a car scheduling server [e.g., paragraph [0028], “a schedule management server may be provided on the Internet, the user may register the schedule information in the schedule management server in advance, and the schedule management server may transmit the schedule information to the schedule storage unit 7 of the automatic operation control device 1”; with the vehicle ECU 2 further including a schedule priority setting unit 24 (FIG. 7) that sets a high priority for users who are elderly, children, and women, etc. (paragraph [0059]); when, in the schedule, it is determined that scheduled times of use (for different users) are duplicated, that is, are overlapped (S45, YES in FIG. 8), the destination setting unit 21 sets the destination of the vehicle for automatic driving (cf. S6) based on the schedule entry with the highest priority (paragraph [0063]) and the vehicle is controlled to stand by at the next scheduled use place (S46)] that determines the self-driving car to receive the ride request [e.g., when the schedule management server transmits the schedule information, as including the request, to the automatic driving vehicle], wherein the ride request comprises at least a ride starting location [e.g., the “location” in FIG. 2 where the user exists and is to start moving, e.g., “home”, “S station” etc.], a ride destination [e.g., the “destination” in FIG. 2], or an expected destination arrival time [e.g., Kamata et al. (JP, ‘563) does not disclose this “destination arrival time”, but rather only a “time” that the user is scheduled to start moving e.g., toward the destination]; 
determine whether another ride request that conflicts with the ride request exists in a driving task list [e.g., the current driving task of the vehicle, as obviously stored in memory, together with the stored (e.g., FIG. 2) driving tasks of the vehicle that have yet to be completed] that includes a plurality of ride requests [e.g., at S45, “the destination setting unit 21 determines whether or not the scheduled times of use of the plurality of schedule information are duplicated” (paragraph [0062])];
determine an execution order of the ride requests according to the time of the ride request when the another ride request that conflicts with the ride request does not exist in the driving task list [e.g., by earliest time of the ride requests, as shown in FIG. 2; e.g., paragraph [0064], “when it is determined in the determination of S45 that the scheduled use times of the plurality of schedule information do not overlap, the schedule of the earliest scheduled use time among the schedule information for using the autonomous driving vehicle after the current time. Based on the information, the destination setting unit 21 sets the destination for automatic operation. . . . Then, the automatic driving control unit 22 . . . makes the automatic driving vehicle stand by at the next scheduled use place (S47)”]; 
add the ride request to the driving task list according to the execution order of the ride requests [e.g., as shown in FIG. 2, when no conflict exists, with the destination of the earliest scheduled use time after the current time being used by the destination setting unit 21 for the automatic operation of the vehicle at S46, and with the automatic driving vehicle being scheduled for use e.g., at 8:00 am, 10:30 pm, etc. and obviously at other times by the same and/or other users according to scheduled information registered with the schedule management server in advance (paragraph [0028])]; and 
execute the ride request in sequence according to the execution order of the ride requests in the driving task list [e.g., at S6, S46, etc.; and as shown by the use times in FIG. 2; e.g., paragraph [0064]; and according to the route from the current position to the destination, to move to the destination e.g., as at S6 in FIG. 3].  
While Kamata et al. (JP, ‘563) “collates” (paragraphs [0037], [0043], [0062], etc.) the schedule information with the current time, and shows in the trip list of FIG. 2 that the scheduled movements (trips) are sorted by the “time” at which the user is scheduled to start moving, it may be alleged that Kamata et al. (JP, ‘563) does not expressly reveal that the schedule information includes destination arrival time, and that the execution order for the trips is determined according to the expected destination arrival time, although the examiner understands that when the automatic driving vehicle was used for short trips that were separated by relatively large time intervals (such as shown in FIG. 2), when the trip list was sorted (collated) by the “time” that the user was expected to start moving, the list would have also have been obviously/implicitly sorted (collated) according to the expected destination arrival time, because the destination arrival times were related, in a one-to-one manner, with the times at which the user was scheduled to start moving.
However, in the context/field of a vehicle navigation system having trip schedules for plural trips in a day (FIGS. 2 and 3), Klein (EP, ‘968) teaches that the navigation system may allow for the user to enter (at 42) destination arrival time (paragraph [0010]) as well as the departure time or the time of stay for the schedule information, or the destination arrival times may be estimated from the departure times (paragraph [0017]), and that for determining trip sequence, the trips may be “sorted according to their arrival times” (paragraph [0015]) e.g., at 46, e.g., as shown in FIG. 3[3], while allowing a user to amend the schedule information during travel (paragraph [0018]).
It would have been obvious at the time the application was filed to implement or modify the Kamata et al. (JP, ‘563) automatic operation control system and method for an automatic driving vehicle so that, in order for the user to register schedule information in the schedule management server, the user would have been allowed to input not only the time of day, (starting) location, and destination as taught by Kamata et al. (JP, ‘563), but also the destination arrival time as taught by Klein (EP, ‘968), and so that for collating the trips with the current time as desired by Kamata et al. (JP, ‘563) in order to find an earliest trip, etc., an execution order of the trips would have been determined by sorting the trips according to their (estimated) arrival time, as taught by Klein (EP, ‘968), even while allowing the user to amend the schedule during travel according to his wants, as taught by Klein (EP, ‘968), so that contradictions between destination arrival times could be found and the schedule amended accordingly, and so that the trips would be executed according to their arrival times, as shown in FIG. 3 of Klein (EP, ‘968), with the execution order of trips determined by the system according to destination arrival time, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kamata et al. (JP, ‘563) automatic operation control system and method would have rendered obvious:
per claims 1, 8, and 15, wherein the ride request comprises at least a ride starting location [e.g., the “location” in Kamata et al. (JP, ‘563)], a ride destination [e.g., as in both Kamata (JP, ‘563) and Klein (EP, ‘968)], or an expected destination arrival time [e.g., as taught by Klein (EP, ‘968) e.g., at paragraph [0010] and FIG. 3];
determine an execution order of the ride requests according to the expected destination arrival time of the ride request [e.g., at 46, 50, etc. and as shown in FIG. 3 of Klein (EP, ‘968)] when the another ride request that conflicts with the ride request does not exist in the driving task list [e.g., when no contradictions (at 48, 52, etc.) are found in Klein (EP, ‘968), and when no duplication/overlap is found in Kamata et al. (JP, ‘563)]; 
per claims 5, 12, and 19, depending from claims 1, 8, and 15, further comprising: 
detecting that a passenger performs a destination change operation on a user interface [e.g., at S7 in FIG. 3 of Kamata et al. (JP, ‘563), where a (new) destination is manually set by a user, with the vehicle the performing automatic driving to the destination at S6; and by the user amendments at paragraphs [0017] and [0018] in Klein (EP, ‘968), whereby scheduling contradictions may be overcome and/or user wants (desires) accommodated]; and 
updating the driving task list according to a changed destination [e.g., by the user amending the schedule (e.g., of FIG. 3) as taught by Klein (EP, ‘968); and by the user inputting a new destination at S7 as taught by Kamata et al. (JP, ‘563)] after detecting that the passenger performs the destination change operation on the user interface [e.g., by means of the user I/O 22 in Klein (EP, ‘968); and by means of the destination setting unit 21 in Kamata et al. (JP, ‘563)];
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (Japan, 2012-48563; copy provided together with machine translation with the Office action of 11 March 2021) in view of Klein (European, 1106968) as applied to claims 1, 8, and 15 above, and further in view of Gaspard, II (6,240,362).
Kamata et al. (JP, ‘563) as implemented or modified in view of Klein (EP, ‘968) has been described above.
The implemented or modified Kamata et al. (JP, ‘563) automatic operation control system and method may not reveal that the schedule information includes execution status, e.g., to indicate which movements/trips have already been executed, although the examiner understands that once a movement/trip had been executed, it would have obviously been marked as such and e.g., removed from further processing, e.g., so that the vehicle did not expend effort to re-process what had already been processed and/or completed.
However, in the context/field of scheduling a vehicle in real-time e.g., to transport passengers, Gaspard, II (‘362) reveals in FIG. 3b a schedule for vehicle trips that includes a “Complete” column, with a marking 325 being provided when a trip has been completed, to indicate that the vehicle has already (visited and) departed from particular destinations in the list.4
It would have been obvious at the time the application was filed to implement or further modify the Kamata et al. (JP, ‘563) automatic operation control system and method so that the schedule information (e.g., in FIG. 2) would have further included a “Complete” column that indicated when destinations had in fact been visited and movements had been completed, as taught by Gaspard, II (‘362), and so that the system would be able to distinguish between completed trips and not-completed trips, as taught by Gaspard, II (‘362), for example when collating the current time to the schedule information, in order that completed trips would not be repeated by the system, e.g., in the event that a user entered the vehicle and used it for transportation when the vehicle was standing by, e.g., minutes before the scheduled time, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Kamata et al. (JP, ‘563) automatic operation control system and method would have rendered obvious:
per claims 2, 9, and 16, depending from claims 1, 8, and 15, wherein after adding the ride request to the driving task list according to the execution order of the ride request, the method/instructions further comprises/causes setting an execution status for the ride request [e.g., setting, for a “Complete” column for the schedule information, whether the trip/movement in the schedule information is “Complete” or not in FIG. 3b of Gaspard, II (‘362)], and wherein the driving task list comprises an execution status [e.g., a marking (325) or indicia in a “Complete” column (provided in the schedule information of Kamata et al. (JP, ‘563)) as taught by Gaspard, II (‘362), for distinguishing in the system trips/movements that have been completed from those that have not] that corresponds to the at least one ride request in the driving task list;  
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (Japan, 2012-48563; copy provided together with machine translation with the Office action of 11 March 2021) in view of Klein (European, 1106968) as applied to claims 1, 8, and 15 above, and further in view of Ibanez-Guzman et al. (2014/0358353).
Kamata et al. (JP, ‘563) as implemented or modified in view of Klein (EP, ‘968) has been described above.
The implemented or modified Kamata et al. (JP, ‘563) automatic operation control system and method may not reveal the performing of matching and positioning  on the current location of the ride request sender, e.g., in order to confirm the sender of the ride request, and the confirming of the self-driving car according to the car identifier information, although Kamata et al. (JP, ‘563) teaches that the user is confirmed upon entering the vehicle (e.g., at S1) obviously at the ride starting location by using e.g., a captured image of the user or an inputted user ID, and that the user confirms operation of the vehicle for transport by turning on the ignition key (paragraph [0036]).
However, in the context/field of scheduling a vehicle in real-time e.g., to transport passengers, Ibanez-Guzman et al. (‘353) teaches that when a user is to book an autonomous vehicle for transport, the user must choose one of a list of provided meeting points at which to meet the vehicle (paragraph [0151]), and an SMS message is provided to the user to confirm the arrival of the vehicle (paragraph [0153]) at the meeting point, after which an authentication of the user is undertaken using identification data input by the user (paragraph [0155]).
It would have been obvious at the time the application was filed to implement or further modify the Kamata et al. (JP, ‘563) automatic operation control system and method so that, in order to facilitate confirmation of the vehicle and authentication of the user at the “location” where the vehicle is to start moving in Kamata et al. (JP, ‘563), a meeting point where the vehicle could arrive for the ride request would have been chosen by the user, as taught by Ibanez-Guzman et al. (‘353), so that when the vehicle was in proximity to the meeting point, an SMS (text message) would have been dispatched to the user in order to confirm the arrival of the vehicle at the meeting point, as taught by Ibanez-Guzman et al. (‘353), and so that the user would have been authenticated to the vehicle using identification data input by the user, as taught by Ibanez-Guzman et al. (‘353), in order that use of the vehicle would then be authorized and the doors of the vehicle would be opened to allow access on board for the ride request, as taught by Ibanez-Guzman et al. (‘353), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Kamata et al. (JP, ‘563) automatic operation control system and method would have rendered obvious:
per claims 3, 10, and 17, depending from claims 1, 8, and 15, further comprising performing during execution of any ride request from the driving task list, precise matching and positioning on a current location of a sender of the ride request [e.g., at the meeting point chosen by the user in Ibanez-Guzman et al. (‘353), e.g., to determine that the vehicle is in proximity to the meeting point, and for the vehicle to arrive at the meeting point; and when the user enters the vehicle and is precisely identified by captured image, inputted user ID, or user ID card, e.g., at S1, paragraph [0036], etc. in Kamata et al. (JP, ‘563)] upon arrival at a ride starting location [e.g., upon the arrival at the meeting point, in Ibanez-Guzman et al. (‘353); and upon arrival of the vehicle at a destination (S11) such as “S Station” in FIG. 2 of Kamata et al. (JP, ‘563) which is the ride starting location of the next self-driving vehicle movement for a user (at S17) at which the vehicle stands by for the user to arrive] according to a passenger nearby typical road identifier [e.g., the chosen meeting point, in Ibanez-Guzman et al. (‘353); and the “current location A” in Kamata et al. (JP, ‘563), obviously representing a road the vehicle is on, as the (previous) destination in the schedule information (ride request) of FIG. 2, at which the user is to get on the vehicle, at S16; e.g., paragraphs [0042] and [0043]] comprised in the ride request, wherein the self-driving car drives away from the ride starting location [e.g., from the meeting point, in Ibanez-Guzman et al. (‘353), for example when the invention is used for moving people who are without sight (paragraph [0164]); and at S6 (FIG. 3) following S17 (FIG. 4) in Kamata et al. (JP, ‘563)] after the sender of the ride request confirms the self- driving car according to car identifier information of the self-driving car [e.g., the SMS (text message(s)) dispatched to the user, in Ibanez-Guzman et al. (‘353); and when/after the user in Kamata et al. (JP, ‘563) turns the vehicle’s ignition key (paragraph [0036]), e.g., at S1, as car identifier information after entering the vehicle, in order to confirm that he intends to drive the vehicle], and wherein the ride starting location corresponds to the ride request;  
per claims 4, 11, and 18, depending from claims 1, 8, and 15, further comprising confirming, during execution of any ride request from the driving task list, a sender of the ride request upon arrival at a ride starting location that corresponds to the ride request ;[e.g., according to the identification data input by the user in Ibanez-Guzman et al. (‘353); and when the user enters the vehicle and is precisely identified by captured image, inputted user ID, or user ID card, e.g., at S1, paragraph [0036], etc. in Kamata et al. (JP, ‘563)] according to a passenger feature identifier comprised in the ride request, wherein the self-driving car drives away from the ride starting location after the sender of the ride request confirms the self-driving car according to received car identifier information of the self-driving car [e.g., according to the received SMS (text message(s)) dispatched to the user, in Ibanez-Guzman et al. (‘353); and when/after the user in Kamata et al. (JP, ‘563) turns the vehicle’s ignition key (paragraph [0036]), e.g., at S1, as car identifier information after entering the vehicle, in order to confirm that he intends to drive the vehicle];  
Terminal Disclaimer
The terminal disclaimer filed on 8 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,409,289 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        2 The examiner below/on the next page provides Google machine translations for the legends describing the stored schedule information in FIG. 2 of Kamata et al. (Japan, ‘563):
        
    PNG
    media_image1.png
    524
    857
    media_image1.png
    Greyscale

        3 FIG. 3 from Klein (EP, ‘968) is reproduced by the examiner below/on the next page:
        
    PNG
    media_image2.png
    382
    914
    media_image2.png
    Greyscale

        4 FIG. 3b from Gaspard, II (‘362) is reproduced by the examiner below/on the next page:
        
    PNG
    media_image3.png
    419
    1009
    media_image3.png
    Greyscale